DETAILED ACTION
Response to Remarks filed 1/21/21
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 21, 22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meek et al. (US 5,921,325).
Claim 17: A method of folding and unfolding left and right arms and wings of an agricultural tool bar, comprising: actuating a first pair of hydraulic cylinders to raise the wings less than 90 degrees from a horizontal position to an inclined position (58, fig. 5-7); and then actuating a second pair of hydraulic cylinders to raise the arms from a field position to a transport position such that the wings are positioned above the fold arms when the fold arms are in the transport position (28; fig. 8,9), and the second pair of cylinders being static while the wings are raised to the inclined position (Fig. 5-9).  

Claim 18: The method of claim 17 further comprising actuating the second pair of cylinders to lower the arms from the transport position to the use position, and then actuating the first pair of cylinder to lower the wings from the inclined position to the horizontal position (fig. 5-7).

19: A method of folding left and right outer wings of an agricultural tool bar between a lowered use position and a raised transport position, comprising: extending left and right primary 

Regarding claims 21, 22, 24, Meek teaches an agricultural tool bar, comprising: a center frame assembly (fig. 3, 12), and left and right fold arms (24, 26), each having an inner end pivotally attached to the center frame assembly and each having an outer end (Fig. 3), opposite left and right wings (14, 16) each having an inner end pivotally connected to the outer end of the left and right fold arm, respectively (fig. 3); which pivot between a lowered use position (fig. 5) and a raised transport position (Fig. 3); left and right hydraulic fold cylinders (58) having inner ends connected to the center frame assembly and outer end connected adjacent the outer ends of the left and right fold arms, respectively, and being actuatable to fold and unfold the left and right fold arms between a raised transport position and a lowered field position (fig. 5-7); left and right hydraulic flex cylinders (28) connected to the left and right fold arms and the left and right wings, respectively, to move the wings between a lowered  use position and an upwardly inclined position relative to the fold arms (fig. 7); and the left and right wings reside above the left and right fold arms, respectively, when the fold arms are in the transport position (fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meek as applied to claim 26 in view of Harnetiaux (US 10,028,422).
Regarding claim 26, Meek teaches the toolbar of claim 21 but fails to teach left and right control valves operatively connected to the left and right flex cylinders, respectively, to selectively allow the wings to float, to be fixed, or to be raised and lowered by the flex cylinders.  However, Harnetiaux teaches the benefit of a float cylinder (fig. 1, c. 1, l. 41-43). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include substitute the cylinders of Meek for float cylinders and therefore, control valves connected to the cylinders to allow for better control of movement of the toolbar over contours of the field as taught beneficial by Harnetiaux. 

Allowable Subject Matter
Claims 10, 11, and 13 are allowed.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered. 
Claims 17 and 18 are rejected by Meek as discussed above. 
Claim 23 was previously rejected under 35 USC 102(a)(1) by Boriack (now incorporated in claim 21 as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671